Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments and amendments, filed on 1/15/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Independent claim 1 has been amended to include the proviso that when any of rings A to D is a five membered ring, then two adjacent substituents on the five membered ring are not joined or fused to form a ring.  The previously relied upon prior art rejection to Duerr et al. (Angewandte Chemie, 95(4), 1983, 321) has been withdrawn since the 5-membered rings taught therein are not aromatic rings.  Independent claim 1 requires that at least one of rings A-D is a five-membered aromatic ring.  The previously relied upon prior art rejections to Fan et al. (CN-106433614) and Kauffmann et al. (Angewandte Chemie, 87(20), 1975, 746-747) have been withdrawn since the compounds taught by Fan et al. and Kauffmann et al. require that the 5-membered rings which are attached to the cyclooctatetraene core are fused to form a ring, which is a limitation which is excluded by Applicants newly added proviso.  Further search, which is necessitated by Applicants amendments, has led to a new prior art rejection which appears below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. "Synthesis of macrocyclic heteroarylenes by consecutive inter-and intramolecular cycloadditions of thiophenylene-tethered triynes." Tetrahedron 70, no. 45 (2014): 8453-8461.
Claim 1: Entries 4-6 in Table 2 of Shibata et al. teaches compounds which anticipate formula I of claim 1.  Specifically, rings A and D are 5-membered unsubstituted thiophene rings, rings B and C are benzene rings in which two adjacent substituents are joined to form a ring, and 2-N(Ts)-CH2- bridge which forms a five-membered ring fused to the six-membered rings B and C, said bridge being a combination of alkyl and amino groups, which is permissible in claim 1, and the five-membered unsubstituted thiophene rings satisfy the newly added proviso that two adjacent substituents on the 5-membered rings are not joined or fused to form a ring.  
Claim 2: The -CH2-N(Ts)-CH2- bridge recited above on rings B and C read on the substituents recited in claim 2.  Rings A and D are substituted with only hydrogen atoms, thereby anticipating claim 2.
Claim 3: Rings A-D in entries 4-6 are all aromatic rings, thereby anticipating claim 3.
Claims 5 and 8: Rings A and D in entries 4-6 are 5-membered rings, and rings B and C are 6-membered rings, thereby anticipating claims 5 and 8.
Claim 10: The 5-membered rings in entries 4-6 are thiophene rings, thereby anticipating claim 10.
Claim 11: The 6-membered rings in entries 4-6 are benzene rings, thereby anticipating claim 11.

Allowable Subject Matter
Claims 4, 6, 7, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  The compounds disclosed by Shibata et al. cannot be relied upon to teach or suggest the limitations of claims 4, 6, 7, 10, and 13.  Additionally, Shibata et al. does not teach the compounds of claim 14.  Last, organic electroluminescent devices are not taught or suggested by Shibata et al. rendering claims 15-20 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766